Citation Nr: 1023305	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD), to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321, prior to 
March 19, 2008.
 
2.  Entitlement to a rating in excess of 50 percent for PTSD, 
to include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.32,1 from March 19, 2008.
 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision in which the RO granted 
service connection for PTSD and assigned an initial 10 
percent rating, effective April 19, 2005.  The Veteran filed 
a notice of disagreement (NOD) in March 2006, and the RO 
issued a statement of the case (SOC) in March 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later in March 2007.  

In June 2009, a Board hearing was held before the undersigned 
Veterans Law Judge at the RO; a transcript of the hearing is 
of record.  

In October 2009, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), for further development.  
After accomplishing the requested action, the RO granted a 50 
percent rating for the Veteran's PTSD, effective March 19, 
2008 but continued the initial 10 percent rating prior to 
March 19, 2008 (as reflected in a March 2010 SSOC and March 
2010 rating decision), and returned the matters to the Board 
for further appellate consideration.

As noted in the prior remand, the Board again notes that this 
appeal emanates from a request for a higher initial rating 
following the grant of service connection for PTSD.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

Moreover, while the RO assigned a higher rating for PTSD from 
March 19, 2008, as higher ratings for this disability are 
available before and after that date, and the Veteran is 
presumed to seek the maximum available benefit for a 
disability, the Board has recharacterized the appeal as 
encompassing both matters set forth on the title page.  
Fenderson, 12  Vet. App. at 126; A.B. v. Brown, 6 Vet. App. 
35, 38 (1993).  The Board has also expanded each claim on 
appeal to include extra- schedular consideration, consistent 
with the record and what the RO has actually adjudicated.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Prior to March 19, 2008, the Veteran's psychiatric 
symptoms primarily included chronic sleep disturbance, 
nightmares, flashbacks, intrusive recollections, 
irritability, anger, avoidance of reminders of trauma, 
numbing, restricted affect, hypervigilance, exaggerated 
startle response, social isolation, and difficulty forming 
and maintaining relationships; these symptoms were indicative 
of no more than occupational and social impairment due to 
mild transient symptoms, which decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.   

3.  Since March 19, 2008, the Veteran's psychiatric symptoms 
have primarily included daily intrusive recollections of 
Vietnam traumas, nightmares, avoidance, numbing of general 
responsiveness, hypervigilance, exaggerated startle response, 
anger control problems, concentration problems, sleep 
disturbance, difficulty being affectionate, suicidal 
ideation, feelings of hopelessness, low energy levels, low 
motivation, chronic dysphoric mood, low appetite, memory 
problems and concentration problems; these symptoms have been 
indicative of no more than occupational and social impairment 
with reduced reliability and productivity. 

4.  At no point since the April 2005 effective date of the 
grant of service connection has the Veteran's PTSD been shown 
to be so exceptional or unusual as to render the schedular 
criteria inadequate for rating the disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for PTSD, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321, prior to March 19, 2008, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2009).

2.  The criteria for a rating in excess of 50 percent for 
PTSD, to include on an extra-schedular basis pursuant to 38 
C.F.R. § 3.321, from March 19, 2008, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a June 2005 pre-rating letter provided notice 
regarding what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.   Post rating, the March 2007 SOC set forth 
the criteria for evaluating PTSD.  Subsequently, a May 2008 
post-rating letter provided notice as to what information and 
evidence was needed to support the claim for higher rating 
and reiterated the criteria for all higher ratings for PTSD.  
This letter also requested that the appellant submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. § 
3.159 then in effect).  

After issuance of the above-described notice, the April 2010 
supplemental SOC (SSOC) reflects readjudication of the 
matters of a higher rating before and since March 19, 2008.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the post-rating notice.   See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).   

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of 
Veteran's Center records and the reports of October 2005, 
September 2007 and March 2010 VA psychological evaluations.  
Also of record and considered in connection with the appeal 
are the transcript of the Veteran's June 2009 Board hearing 
and various written statements provided by the Veteran, his 
wife, his daughter, and his representative, on his behalf.   
No further RO action on this matter, prior to appellate 
consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.   Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).




II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  38 
C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of a 
Veteran.  38 C.F.R. § 4.3 (2009).

A Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.  Here, as the RO has already assigned 
staged ratings for the Veteran's PTSD, the Board will 
consider the propriety of those ratings, to include whether 
any further staged rating of the disability is warranted.

The ratings for the Veteran's PTSD have been assigned 
pursuant to DC 9411.  However, the actual criteria for rating 
the Veteran's disability are set forth in a General Rating 
Formula for evaluating psychiatric disabilities other than 
eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 10 percent rating 
is assigned for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.
A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign a rating solely on 
the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence below also reflects diagnoses of major 
depressive disorder, alcohol dependence and cognitive 
disorder.  Where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service- connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service- connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  As there is no indication here it is 
possible to distinguish the symptoms from the Veteran's 
various psychiatric disorders, the Board has considered all 
of his psychiatric symptoms in evaluating his service-
connected PTSD.

A.  Prior to March 19, 2008

May and June 2005 Veteran's Center records reflect that the 
Veteran underwent testing for PTSD and also received 
individual therapy.  The test results generally supported a 
diagnosis of PTSD with symptoms in the mild to moderate range 
of difficulty.  The Veteran had 4 individual therapy sessions 
and his main complaints were sleep disturbance and ager 
problems.       

On October 2005 VA psychological evaluation, mental status 
examination revealed that the Veteran was well-groomed, 
pleasant and cooperative and spoke in complete sentences.  He 
had no difficulty communicating and his cognitive functioning 
appeared grossly intact.  There were no signs of psychosis, 
affect was appropriate to the topics of conversation and the 
Veteran's mood appeared euthymic.  The Veteran showed some 
signs of emotional and physiologic reactivity while 
discussing Vietnam trauma.  He denied suicidal and homicidal 
ideation, intention and plan.  He denied signs of depression 
and psychosis.  

The Veteran reported that he generally got along with his co-
workers at the metal extraction company where he worked.  On 
approximately three occasions, he had become upset at a 
fellow worker who either taunted him or failed to carry his 
load of the work.  He had nearly gotten in fights with three 
of these co-workers but these were isolated incidents that 
had not come to the attention of his supervisors.  The 
Veteran indicated that he had several friends in the 
community and enjoyed going to the VFW and Legion club.  

The Veteran also indicated was not taking any medications and 
had not been psychiatrically hospitalized.  He had attended 
group counseling for two months at the Veteran's Center but 
he found the group exercises increased nightmares and 
intrusive recollections of Vietnam trauma, so he stopped 
attending.

The Veteran complained that he had slept poorly since he 
returned from Vietnam. He indicated that he suffered 
nightmares two times per week in which he relived rocket 
attacks in Vietnam.  He also indicated that he suffered 
intrusive recollections of these events several times per 
week, sometimes in response to specific triggers and 
sometimes resulting in emotional and physiologic reactivity.

The Veteran also reported that he was irritable in response 
to minor provocations and that he avoided crowds, gunfire and 
hunting.  Additionally, he indicated that he avoided 
conversations, people, places and events, which would remind 
him of Vietnam.  He reported an inability to recall important 
aspects of the trauma he experienced in Vietnam, along with 
being hypervigilant and having an exaggerated startle 
response.  The psychologist diagnosed the Veteran with PTSD, 
mild, chronic, and assigned a GAF score of 62.  

On December 2007 VA psychological evaluation, the Veteran 
reported that he continued to be employed full time as a 
tower operator at the at the metal extraction company.  He 
had been at the plant for approximately 33 years.   The 
Veteran indicated that he enjoyed going to auctions with a 
particular friend of his and that his primary social 
activities were drinking beer and occasionally playing pool.  
He also liked to go to Texas Hold-Em parties.  

Mental status examination revealed that the Veteran had 
appropriate grooming.  He seemed nervous and stammered at 
times.  He returned to memories of Vietnam at a number of 
different points during the evaluation; however, he was 
easily brought back to focus.  The Veteran's thought 
processes were logical and linear.  He did not appear to 
suffer from any gross cognitive deficits.  He denied suicidal 
or homicidal ideation and denied any signs of psychosis.  He 
had no difficulty communicating with the psychologist.  

The psychologist noted that the Veteran met the diagnostic 
criteria for PTSD, chronic, mild.  The Veteran stated that he 
had intrusive thoughts and memories of Vietnam about every 
day and that he had nightmares, which went in spurts.  
Additionally, the Veteran described symptoms of arousal, 
including an intense temper.  He indicated that there were 
people at work who he avoided because of his chronic angry 
feelings and how frequently they came out.  He also reported 
difficulties falling asleep at times; that he often woke up 
in the middle of the night; and that he had difficulty 
getting back to sleep.  Additionally, the Veteran described 
symptoms of numbing and avoidance, including a restricted 
affect.  

The psychologist noted that the Veteran also met the 
diagnosis of alcohol dependence, from his description, and 
assigned a GAF score of 65.  There was no indication that the 
Veterans' PTSD symptoms impacted his work functioning.  He 
had worked for the same company for 33 years.  Avoiding 
specific people at work hadn't had any particular impact on 
his job performance.  The psychologist also noted that it was 
possible that the Veteran's social functioning was impacted 
by PTSD but the majority of his social activities took place 
around alcohol.  The psychologist found it difficult to 
assess the Veteran's activities outside of his drinking but 
noted that the Veteran reported that he had one friend with 
whom he socialized.  

The Board finds that the above-cited evidence, as a whole, 
demonstrates that prior to March 19, 2008, the Veteran's 
service-connected PTSD was no more than 10 percent disabling.  
The competent medical evidence collectively reflects that 
during this time frame, the Veteran's psychiatric symptoms 
included primarily, chronic sleep disturbance, nightmares, 
flashbacks, intrusive recollections, irritability, anger, 
avoidance of reminders of trauma, numbing, restricted affect, 
hypervigilance, exaggerated startle response, social 
isolation, and difficulty forming and maintaining 
relationships.  Overall, the Board finds that these symptoms 
more nearly approximate occupational and social impairment 
due to mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, the level of impairment 
contemplated in the currently assigned 10 percent disability 
rating for the period prior to March 19, 2008.  

The Board notes that both the October 2005 and December 2007 
VA psychologists diagnosed the Veteran with mild PTSD, which 
obviously indicates that the Veteran's symptoms were 
considered to be mild in degree.  Also, although the Veteran 
experienced some isolated difficulty at work, including three 
occasions where he got extremely upset at co-workers, and 
subsequently avoided these co-workers, there's no indication 
from the record that the Veteran experienced a decrease in 
work efficiency or intermittent periods of inability to 
perform occupational tasks, the level of impairment necessary 
to support the next higher, 30 percent rating.  To the 
contrary, the December 2007 VA psychologist specifically 
found that there was no indication that the Veteran's PTSD 
symptoms impacted his work functioning, noting that avoiding 
specific people had not had any impact on his job 
performance.  Additionally, although the Veteran did 
experience significant chronic sleep disturbance, a symptom 
which can be compatible with the assignment of a higher, 30 
percent rating, the disturbance, along with his other 
symptoms, are simply not shown to result in an overall level 
of occupational impairment compatible with the assignment of 
such a rating.  

The Board also points out that none of the GAF scores 
assigned prior to March 19, 2008, provides a basis for 
assignment of any higher rating for the Veteran's PTSD.  

Notably, the October 2005 VA examiner assigned a GAF score of 
62 and the December 2007 VA examiner assigned a GAF score of 
65.  According to the DSM-IV, GAF scores ranging between 61 
and 70 are indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.   Thus, the assigned GAF scores of 62 and 65 
also tend to indicate the mild level of impairment consistent 
with a 10 percent rating.  

The Board notes that such scores can be indicative of some 
difficulty in occupational functioning but as noted above, it 
is not shown that the Veteran experienced a decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks, the level of occupational impairment 
necessary to support the next higher, 30 percent rating.   
Thus, even if the scores are reflective of some occupational 
difficulty (e.g. the Veteran's isolated anger at co-workers), 
the Veteran's underlying symptoms are not shown to result in 
significant enough occupational impairment to warrant 
assignment of the next higher, 30 percent rating.  As noted 
above, it is the Veteran's symptoms, and not an assigned GAF 
score, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).
  
For the above-stated reasons, the Board finds that prior to 
March 19, 2008, the Veteran's psychiatric disability picture 
more nearly approximated the criteria for the 10 percent 
rather than the 30 percent rating.  See 38 C.F.R. § 4.7.  As 
the criteria for the next higher, 30 percent rating are not 
met, it logically follows that the criteria for any higher 
rating of 50, 70 or 100 percent are likewise not met.

B.  Since March 19, 2008
 
In a statement received on March 19, 2008, the Veteran's wife 
indicated that the Veteran did not sleep like a normal 
person.  She noted that he would wake up with bad dreams and 
night sweats and that he also experienced really bad 
headaches.  Additionally, he would often swing his arms 
wildly in his sleep.  There were several times she had 
considered sleeping in another room so she could sleep longer 
than 3 to 4 hours a night.  She also indicated that the 
Veteran was very tired when he went to work and when he came 
home he mostly just stayed in his room.  Additionally, she 
reported that he could explode in anger one minute and then 
in the next minute, he would not remember what happened.  She 
indicated that the Veteran kept a gun close for protection 
and had also gotten an alarm for the house.  

In a separate March 2008 statement, the Veteran's daughter 
indicated that the Veteran was extremely forgetful, would get 
frustrated very easily and had very little patience.

During the June 2009 Board hearing the Veteran's wife 
testified that the Veteran often had nightmares and that one 
night, in his sleep, he hit her as hard as he could.  She 
also indicated that the Veteran had been telling her that if 
it was not for her, he would not have a reason to live.  She 
also reported that she could not let him watch anything about 
Vietnam, as he would get too emotional.  She indicated that 
the Veteran experienced nightmares at least once a week and 
noted that the Veteran had interrupted sleep on other nights.

The Veteran's wife also testified that she had to tell him to 
shave and to take a bath and that he was only bathing once 
every three or four days.  Further she reported that he would 
get extremely angry at his children very easily, and then in 
the next minute or so, he'd be calm, as if nothing happened.  
The wife emphasized that he would get angry for no reason.  
The wife also reported that the Veteran tended to minimize 
his symptoms and that those symptoms had gotten worse over 
the past year.  She noted that the Veteran was forgetting 
things, including sometimes forgetting what street to turn 
down when driving home.  

On March 2010 VA psychological evaluation, the Veteran 
reported daily intrusive recollections of Vietnam traumas, 
nightmares of the traumas at least five to six times per 
month, avoidance of reminders of Vietnam, hypervigilance, 
exaggerated startle response, anger control problems, 
concentration problems, sleep disturbance, sleeping no more 
than five hours per night, and difficulty being affectionate 
toward his wife and children.  The Veteran also complained of 
suffering from chronic symptoms of depression, including 
episodic suicidal ideation, at least once a month, feelings 
of hopelessness, low energy levels, low motivation, chronic 
dysphoric mood, low appetite, concentration problems and 
sleep disturbance.  

The Veteran reported that he went to VFW meetings 
approximately once every three to four months.  He also 
reported that he had one friend, a drinking buddy, who he saw 
occasionally.  The Veteran admitted that he heavily abused 
alcohol as way to forget about his Vietnam traumas.  He also 
expressed survivor guilt for having not been seriously 
wounded in Vietnam.  

As for his occupational functioning, the Veteran reported 
that was forgetful at work and needed to check his work 
frequently.  He indicated that he needed to be reminded 
frequently by his wife to shower and shave.  He also 
indicated that he showered no more than once every four to 
five days and shaved once a week on average.  Additionally, 
he reported that when he was not drinking, he tried to numb 
himself by watching hour after hour of television.  

Mental status examination revealed that the Veteran had below 
average grooming and displayed a several-day-old beard.  He 
displayed a flat affect and there was no evidence of 
hallucinations or delusions.  He also displayed cognitive 
impairment during the evaluation as he was unable to perform 
serial sevens accurately and he could not recall three words 
after a three minute delay.  Additionally, he was only able 
to recall four of the five recent presidents of the United 
States.  

The Veteran denied suffering from panic attacks or 
significant impulse problems.  However, he admitted that six 
months prior, he had become angry and thrown equipment around 
outside of his property.  The psychologist noted that there 
was no impairment of thought process or communication and 
that the Veteran was capable of managing his financial 
affairs with the assistance of his wife.

The psychologist commented that the Veteran appeared have 
chronic moderate to severe symptoms of PTSD with secondary 
major depressive disorder, chronic, recurrent and moderate.  
He also suffered from alcohol dependence and cognitive 
disorder not otherwise specified, possibly secondary to a 
long history of alcohol dependence.  The psychologist 
indicated that the Veteran had severe overall emotional 
impairment and moderate social impairment.  His level of 
occupational impairment appeared to be in the mild range due 
to memory impairment.  The Veteran's social impairment was in 
the moderate range due to his tendency to socially isolate 
and due to his difficulties being affectionate, as well as 
his lack of motivation to engage in social activities.  The 
psychologist noted that the Veteran appeared to have 
attempted to self-medicate with alcohol.  

The psychologist diagnosed PTSD, chronic, moderate to severe; 
major depressive disorder, secondary to PTSD, moderate; 
cognitive disorder, not otherwise specified, mild; and 
alcohol dependence, secondary to PTSD.  A GAF score of 50 to 
51 was assigned.

The Board finds that the above-cited evidence, as a whole, 
demonstrates that since March 19, 2008, the Veteran's 
service-connected PTSD has been no more than 50 percent 
disabling.  The competent medical evidence collectively 
reflects that during this time frame, the Veteran's 
psychiatric symptoms have included daily intrusive 
recollections of Vietnam traumas, nightmares, avoidance, 
numbing of general responsiveness, hypervigilance, 
exaggerated startle response, anger control problems, 
concentration problems, sleep disturbance, difficulty being 
affectionate, suicidal ideation, feelings of hopelessness, 
low energy levels, low motivation, chronic dysphoric mood, 
low appetite, memory problems and concentration problems.  
Overall, the Board finds that these symptoms more nearly 
approximate occupational and social impairment with reduced 
reliability and productivity, the level of impairment 
contemplated in the currently assigned 50 percent disability 
rating.

Notably, the March 2010 VA examiner found that the Veteran's 
overall level of occupational impairment was only in the mild 
range, a finding that is actually compatible with assignment 
of a rating significantly lower than 50 percent.  However, 
the examiner also found that the Veteran had moderate social 
impairment and severe emotional impairment; thus, his overall 
symptomatology is compatible with a 50 percent rating.  Also, 
although the Veteran has been found to have suicidal ideation 
and neglect of personal appearance and hygiene, symptoms 
which can be compatible with the assignment of a higher, 70 
percent rating, the evidence does not establish that these 
symptoms result in deficiencies in most areas.  In this 
regard, along with his high level of occupational 
functioning, the Veteran has not been shown to have any 
significant deficiencies in judgment or thinking, with the 
March 2010 examiner specifically finding that the Veteran had 
no impairment in thought process or communication.   
Accordingly, even though he has been found to have some 
difficulty with family relations and mood, the evidence does 
not establish that he has deficiencies in most areas within 
the meaning of the criteria for assignment of the next 
higher, 70 percent rating.

Additionally, the Veteran has not been shown to have other 
symptoms compatible with the assignment of a 70 percent 
rating, to include obsessional rituals, which interfere with 
routine activities, speech intermittently illogical, obscure 
or irrelevant, near-continuous panic or depression affecting 
the ability to function independently, impaired impulse 
control (such as unprovoked irritability with periods of 
violence),  spatial disorientation, or inability to establish 
and maintain effective relationships.  Notably, although the 
Veteran has experienced periods of irritability and anger 
since March 19, 2008, there's no indication that he has 
engaged in any violence or other severe impulsive behavior.  
Similarly, although the Veteran has had some difficulty with 
his family relationships, there is no indication that he is 
unable to establish and maintain such relationships.  

Further, the Board points out that the lone GAF score 
assigned since March 19, 2008, the score of 50 to 51 assigned 
by the March 2010 psychologist, also does not provide a basis 
for assignment of any higher rating for the Veteran's PTSD.

According to the DSM-IV, GAF scores ranging between between 
51 and 60 are indicative of moderate symptoms (like flat 
affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).   GAF scores ranging between 41 and 50 are 
indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).   Thus, 
the assigned score of 50 to 51 may generally be considered to 
represent moderate to serious overall symptoms (consistent 
with the March 2010 psychologist's finding of moderate to 
severe overall impairment), a level of impairment that is 
consistent with the assigned 50 percent rating.  Moreover, as 
discussed above, the Veteran's underlying symptoms do not 
support the assignment of at least the next higher, 70 
percent rating, or any even higher rating.  In this regard, 
the Board reiterates that it is the Veteran's symptoms, and 
not an assigned GAF score, that provide the primary basis for 
the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

For the above-stated reasons, the Board finds that the 
Veteran's psychiatric disability picture has, since March 19, 
2008, more nearly approximated the criteria for a 50 percent 
rating.  See 38 C.F.R. § 4.7.  Thus, as the criteria for the 
next higher, 70 percent, rating are not met, it logically 
follows that the criteria for the maximum, 100 percent rating 
are likewise not met.

C.  Both Periods

The Board notes that in determining that the criteria for a 
rating in excess of 10 percent for the Veteran's service-
connected PTSD, prior to March 19, 2008, are not met, and 
that the criteria for a rating in excess of 50 percent for 
PTSD, from March 19, 2008, are not met, the Board has 
considered the rating criteria in the General Rating Formula 
for Mental Disorders not as an exhaustive list of symptoms, 
but as examples of the type and degree of the symptoms, or 
effects, that would justify a particular rating.  The Board 
has not required the presence of a specified quantity of 
symptoms in the rating schedule to warrant the assigned 
rating for the psychiatric disability in question.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board also notes that the above determinations are based 
on application of pertinent provisions of VA's rating 
schedule.  However, the Board further finds that, at no point 
since the April 19, 2005 effective date of the grant of 
service connection has the Veteran's PTSD been shown to be so 
exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321 (cited to in the March 2007 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration at each 
stage.  The rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for additional staged rating of the Veteran's PTSD, 
pursuant to Fenderson (cited above), and that each claim for 
a higher rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. §§ 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial rating in excess of 10 percent for PTSD, to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321, prior to March 19, 2008, is denied.

A rating in excess of 50 percent for PTSD, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321, from 
March 19, 2008, is denied.  



____________________________________________
JACQUELINE E.  MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


